DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a printing machine in combination with all the structure as recited and particularly and wherein a heating means comprises a body of thermally refractory material, which extends around, and at a predetermined distance from, a portion of the rotatable motorized transfer roller, on a surface of the body facing the rotatable motorized transfer roller there being mounted a plurality of infrared radiation emitting elements of resistive type and control means arranged to modify a supply voltage supplied to said plurality infrared radiation emitting elements as a function of the signals provided by said sensor means.
With respect to claim 7, the prior art does not teach or render obvious a printing machine in combination with all the structure as recited and particularly an electric motor coupled with rotatable motorized transfer roller via a unidirectional joint to cause the rotation of rotatable motorized transfer roller in a predetermined direction, whereby while the thermal transfer assembly is moved relative to the supporting structure along said predetermined horizontal direction corresponding to a direction of rotation of rotatable motorized transfer roller, the unidirectional joint allows rotatable motorized .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853